FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                      January 12, 2021
                         _________________________________
                                                                 Christopher M. Wolpert
                                                                     Clerk of Court
    BARRY N. NIXON, SR.,

          Petitioner - Appellant,

    v.                                                  No. 19-3002
                                               (D.C. No. 5:18-CV-03139-JWL)
    DAWN HILTON, Colonel,                                 (D. Kan.)
    Commandant USDB-Leavenworth,

          Respondent - Appellee.
                        _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before HOLMES, KELLY, and BACHARACH, Circuit Judges.
                  _________________________________

         This appeal involves timeliness of a criminal charge against a

servicemember, Mr. Barry N. Nixon, Sr. Mr. Nixon was tried in a general

court-martial and found guilty of rape. He sought habeas relief, arguing

that the charge was untimely.



*
     We conclude that oral argument would not materially help us to
decide the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate under Fed. R. App. P. 32.1(a) and 10th Cir. R.
32.1(A).
      To decide this claim, we must decide what the limitations period is:

Mr. Nixon contends that the limitations period is five years; and the

government contends that there is no limitations period, allowing the

government to bring the charge at any time.

      The charge was brought roughly five years and nine months after the

last alleged rape. At the time of the rapes, the pertinent statute provided

that for any crime punishable by death, no limitations period existed. 10

U.S.C. § 843(a) (1986). For all other crimes, the limitations period was

five years. 10 U.S.C. § 843(b)(1) (1986). So was rape punishable by death?

If it was, no limitations period existed. 1

      By statute, rape was punishable by death. 10 U.S.C. § 920(a) (1996).

But the Supreme Court had held that the Constitution prohibited the death

penalty for a rape that doesn’t result in death. Coker v. Georgia, 433 U.S.

584, 598 (1977). Based on this constitutional prohibition, the Court of

Appeals for the Armed Forces held in United States v. Mangahas that the

limitations period for rape was five years. 77 M.J. 220, 222 (C.A.A.F.

2018).

      But Mangahas was decided on direct appeal, and Mr. Nixon is

collaterally challenging his conviction through a habeas petition. So the


1
      After the alleged rapes, Congress changed the law, clarifying that no
limitations period existed for rape or any other offense punishable by
death. 10 U.S.C. § 843(a), (b)(1) (2006).

                                        2
district court (naturally) considered whether Mangahas applied

retroactively to cases on collateral review. On that question, the district

court answered “no,” concluding that no limitations period existed for the

criminal charge.

      But the law changed during the pendency of the appeal, with the

Supreme Court abrogating Mangahas. In abrogating Mangahas, the

Supreme Court reasoned that the military limitations period bases the

possibility of the death penalty on the statutory penalty rather than case

law addressing the constitutionality of a death sentence. United States v.

Briggs, 19–108, 2020 WL 7250099, at *2 (U.S. Dec. 10, 2020). 2 Because

the statute authorizes the death penalty for rape, no limitations period

existed. United States v. Briggs, 19–108, 2020 WL 7250099, at *2 (U.S.

Dec. 10, 2020).

      Given the absence of a limitations period, the government could

charge Mr. Nixon at any time for the rapes. We thus affirm the denial of

habeas relief.

                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge



2
     We had abated the appeal during the pendency of United States v.
Briggs. Because the opinion has now issued, we lift the abatement.
                                      3